FILED
                              NOT FOR PUBLICATION                           SEP 29 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JONAS ISABEL CRUZ-LUSTRE,                         No. 09-71139

               Petitioner,                        Agency No. A070-501-797

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Jonas Isabel Cruz-Lustre, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
law. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the

petition for review.

      Contrary to Cruz-Lustre’s contentions, the family unity waiver of

inadmissibility under 8 U.S.C. § 1182(d)(11) is not available to aliens seeking to

establish good moral character for the purposes of cancellation of removal.

Sanchez v. Holder, 560 F.3d 1028, 1032 (9th Cir. 2009) (en banc).

      Cruz-Lustre’s contention that the agency violated due process by not

considering the hardship in the aggregate is not supported by the record.

      PETITION FOR REVIEW DENIED.




                                          2                                   09-71139